Citation Nr: 0922757	
Decision Date: 06/17/09    Archive Date: 06/23/09

DOCKET NO.  06-05 359	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Service connection for cervical/lumbar spine condition.

2.  Service connection for hemorrhoids.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1943 to November 
1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2005 Regional Office (RO) in 
Cleveland, Ohio rating decision, which denied the claims on 
appeal.

The Veteran had a local hearing before an RO hearing officer 
in March 2006.  A transcript of that proceeding has been 
associated with the claims folder.

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Veteran is seeking entitlement to service connection for 
a cervical/lumbar spine disability and service connection for 
hemorrhoids.  Essentially, the Veteran claims he injured his 
back loading bombs into B-24s and the strain from loading the 
bombs also caused him to develop hemorrhoids.  After a 
thorough review of the Veteran's claims folder, the Board has 
determined that additional development is necessary prior to 
the adjudication of these claims. 
 
Initially, the Board observes that the last Supplemental 
Statement of the Case (SSOC) relating to this claim was 
issued in May 2006.  Thereafter, additional, non-duplicative 
evidence was received, to include hospital treatment records 
from September 2008 noting low and mid back pain, but without 
any mention of hemorrhoids.  The treatment records, 
therefore, are relevant to the claim for service connection 
for a cervical/lumbar spine disability. 
 
The Veteran did not waive local jurisdictional review of the 
new evidence.  If a statement of the case or SSOC is prepared 
before the receipt of further evidence, an SSOC must be 
issued to the Veteran, as provided in 38 C.F.R. § 19.31 
(2008), unless the additional evidence is duplicative or not 
relevant to the issue(s) on appeal.  38 C.F.R. § 19.37(a) 
(2008).  In this case, the newly obtained evidence was not 
duplicative of evidence already associated with the claims 
file, and it is relevant to an issue on appeal because it 
shows current objective findings.  Therefore, in accordance 
with 38 C.F.R. § 19.37(a), the case is returned to the agency 
of original jurisdiction for consideration and the issuance 
of an SSOC. 
 
In addition, the duty to assist required under the VCAA 
includes providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2008); 38 C.F.R. § 3.159(c)(4) 
(2008).  In McLendon v. Nicholson, as noted above, the Court 
held that the Secretary must provide a VA medical examination 
when there is: (1) competent evidence of a current disability 
or persistent or recurrent symptoms of a disability, (2) 
evidence establishing that an event, injury, or disease 
occurred in service, or establishing certain diseases 
manifesting during an applicable presumptive period for which 
the claimant qualifies, and (3) an indication that the 
disability or persistent or recurrent symptoms of a 
disability may be associated with the Veteran's service or 
with another service-connected disability, but (4) there is 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  McLendon v. 
Nicholson, 20 Vet. App. 79 (2006). 

Although some service treatment records are associated with 
the claims file, it appears that those records may be 
incomplete, and that some may have been destroyed in fire 
related incident.  The Board is mindful that, in a case such 
as this where service records may be unavailable, VA has a 
heightened obligation to explain findings and conclusions and 
to consider carefully the benefit-of-the-doubt rule.  See 
O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. 
Derwinski, 2 Vet. App. 83, 85 (1992). 

The Veteran specifically alleges continuous spine pain, 
hemorrhoids, and associated problems since service.  The 
Veteran has also submitted multiple statements from family, 
friends, and co-workers detailing his reported spine pain and 
hemorrhoids since service.  Certainly, the Veteran and his 
family, friends, and co-workers are competent to report pain, 
irritation, and other sensory symptoms.  See Washington v. 
Nicholson, 19 Vet. App. 362, 368 (2005).  In light of the 
potential absence of relevant service treatment records due 
to fire, reported continuity of spine pain and hemorrhoids 
since service, and current records reflecting reported back 
pain, the Board finds that appropriate VA examinations are 
warranted to clarify the nature and etiology of the claimed 
disabilities.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Schedule the Veteran for appropriate 
VA examinations for his back and 
hemorrhoid conditions.  The claims file 
should be provided to the appropriate 
examiner(s) for review, and the 
examiner(s) should note that it has been 
reviewed.  After reviewing the file and 
appropriate examination, the examiner(s) 
should render an opinion as to whether it 
is at least as likely as not that the 
Veteran has a current back condition and 
hemorrhoid condition caused or aggravated 
by his military service.  
 
It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% likelihood).  
The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.  

2.  After the above is complete, 
readjudicate the Veteran's claims.  If one 
or more of the claims remain denied, issue 
a supplemental statement of the case 
(SSOC) to the Veteran and his 
representative, and they should be given 
an opportunity to respond, before the case 
is returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



